ease 4:13-cv-04517 Documem1-1 Filed in`T')<SD on 11/29/18 Page 1 of 3

 

WAPZ
l
D"‘ect Federai D§rect Consn£idafion Loan §‘;§§3§§§°°:;
‘ App£§cation and Promissory Note w c fm '
o a n S wMHG: An_y m wife mmng_f'y makes a raise smemen‘; cr misrepresem_ation on wis formwm be subject 5 81
to penames mach may made nnes. ampdsnnmenf, m noth, under the U.S_ Cre'nlna! Code and 20 B.S.C 2097.

WMF“JBHC!SMHI‘M_

   
  

Befqre You Begin .
Rea§ free instructions for compieting this Federai Direc£ Consoiidaiion man App§ica&on and Pmrxi&enr;¢ Nn§e. Pn'nz a§ng nine or hiac§< ink or :ypn. ms must
sign and time this form if you mss out anyan and write in new immatinn, gm your initials bxide me change

NOTE: PAGES ’!», 2, and 3 €EF ?HIS F{JRM HUST BE SUBMITTED EN ORDER TG PRDCESS YOUR LS&N REQUEST,

Sec!inn A: Bormwer §nfnrmaijon

            

 

 

 

 

 

 

 

 

 

1. ease Name Mdu`fe ini§ai 2. Sccia% Secur?ly N\mber
RAM§REZ . "§“i`NA '

3. Permaneni Sfree§ Address fri P.O, box of general deiivery. nee imtruc§onsz 6, Area Co:ie:’?e¥§phona Numbe¢

€§ty ' S:afe Zip Code 5. E»Maii Address {Opcionai)
§. Fn'mec Name(s} 71 Da‘oe ci Birt‘- ’*"“ d'€"yyy} a Driver’s Lé:ense State end Number

- s S‘zatz -- Numbef
§. Ernpioyers Name 151 impinger Address
UNEMPLO YED

fi. Wosk A;ea {¢oc€e!feiep?rone Number fifty S'Me Z'eg Code

 

 

Scc!ion B: Refarence lnfoi'rn.=.§on
12 Ra’ewnces: §.isi‘ two persons wine dif!erent addresses winn have known you for az we three years_ Dc not §sf individuais who five with you {fov exampie. youf spnuse} nfwho

fm outside the United Stale$

Name 1 FA§GARE?GARCIA z` GLOR!A PAR?\ER

 

?efma?lel'it AGE§VES-S

 

Ci?y, Sme, Z§p EWE

 

E-Maif Address {opliunai] `

 

even cnnn*re:nphnnewumw , f - _ 7 -

` Reiatinr:shipmiu’wnwer SJSTER {}'Y`HER

 

  

   

Sa:zinn 51: Educaiion Lnan lr:dehtednas - Loans ¥nu Want to Ganso|idate continued on - .-‘ e 2
R$di‘.»‘)e mstwc§ons before wwls!:`rrg' Mfssec#m L§si each federa¥ education ivan irene you want eo censufrdate_ ireduding any Wllifam D. Foré Fede:a? girth Laan {Bireci
enan] program mens hat you warn to inc?ude in your meet Cnnsoiidat§on Lcan` if you need more space m eis add¥§cnaf hans, use the Rddfficma$ dean Lis§ng S!'seei included wish

 

nn pann.ge. jean earn men newman Pseneepnnr once usf mims mm von wmm) consos.m’e£ m mls seamen
sa.Lne.qz'ype' --14.enaanrdeanefNam ` neee,ennninecnnerfnephnneiwusnner ,;;sa`znennnneenz&@n'\§e'
.§E§i:sm:f»n;). _ _,._§_"'e

   

      
 

 

 

Dcs - ns ::)EPAR mm QF nnucmrow

 

. 90 BG>< ansuzs ' -' s 902.60
newman cea 30348_5023 son.nze.s¢ 15
mcs - vs DEP,eRTMEN? ne zeni)c,nrz<.)w
4 PO nw znsozs
nmw"rn en snsnx~eezs 20%2;~3: ze

 

 

 

 

 

 

Snbmi'f pages ‘;, 2, and 3
Page‘x afs

 

Case 4:18-cv-O4517 Document 1-1 Filed in TXSD-on 11/29/18 Page 2 of_ 3

WA?Z

581

 

Bnrrowefs Name (piease pr§::i}

RAM§REZ, TINA

 

Sociai Secun`ry Number .

 

  

13. i.uan ?ype
renamean

x?"

 
   
  
 
  

   
 
  

     

   

 

";1<»:,'¢)1

ESUH\B!"

     

knew A¢coun§-anbe»" y 1'15 "’

 

 

 

 

 

 

 

 

 

 

 

 

 

item beanir. m D£recl €ensn¥icianun dean
immediaiety upon conan<falion. `

 

 
 

 

insured with this package LEsr nash even sn;:aaie

Secrion C?; Educatiorr Loan fnaebtedn%s -Lnar:s you Bu Nn! Want to Cunso{idate

R‘ead are krsh'zrc&'ons bermanme missecirbn. LZsf §§ ndam!ion loans iha; you are not consolidating but wanz en have mnsidered when caqu your maxim

zepayma':r period intrude any{JErect man Ffoqra:n hans thaiycu do nor want ¥<_) moiidare. h'you need more space iv list additiona¥ roane, ease me

ly F§ense prinr, ONLY L¥ST LQANS ¥HATYC=U 00 NOT WANT m CONSGUD&?E IN T?-HS SEC¥!ON.
1 . . , - . .. ~ ’._ . . m 1 1 .

$T. firm Pen'od god Uate1 15 any cf the enam- you mm en ccnsn§dare are in a'grace perini you sen dean eha processing 05 your Direci
Corrsoridae"un ivan ur:v'i the end of your'grace period by entering your expecinci grace period end date in we guam pmvided. er you §eavz ives
evid be processes and any ioans Tisted in 842ch C*z ebel are in agrace period w'di enter repaymem

 
  

Expected Grece Pnn'od End
Date (mont!v‘yea'):

 

 

Addir§onaf ware eisiing Srzeei

 

   
 

jg_"r_lggn Type_` _V`"i§_.*¥,ria'rf'l~{éi`_r ii N l
rene lnérrucnnnse {See'lnswtfiuhslr~

    
 

_zb_.’d_~nannnnnnn: number ‘_ ;

 

 

 

 

 

 

Section D: Repa mem Plan Seiectfon

accompanies this Noen. Pie.ase renee me foitow'rng:

l

 

 

fn understand your repaymem pean upir’ons, carefully read the repayment pian inform_arion in 3112 Burrower‘s
and Pmmissory Nofe (Nure) and in ariz wpp€emen£a! maieria'%s you receive with this rican 'Ereen seem a repayment gran by compian we Repaymen! Pian Sefection form mar

er you select me income Ccén`tingem Repay:nem {§Ce?} ?ien. you mustaisn mmpieie me income Q)ntingmt Hepaymem Plan Cmsent m Di'sc!usu.re nf?a¢ information
form that is minded with this Note. Your sanction of the JCR P\an cannot be processed without this fnsm¢

rfynu wasn to cmsu§da%e a défamted lsanfs] and you nerve nm mariea satisfa_clory repayment arrangement wirh
effecirve .fuly !, Z‘GS§. me income-Based Eepayme:vt Plarr. Yr)u must also seieci ride iCR_Pian cr the income~Baserr
Federal Ccnsaiidatron man mae irm-!erréer has szrbrrii§ed ro me guaranty agency ker defauir _avers%on, and yca ariz

 

Rkjrr¥s amf Resporrsibi|iries Statemeret on pages 5-8 or !his Appiicafiun

your amean howar{s}, you meet science me £CR Pearz, ar
Re;rayrnent P$an if yes are cmeoficfa[§ng a serh~.queni
rear camdida‘.ing any additions eir`gii:!e ioans.

 

 

Snnmrr pages-1 z.a'nn 3
Pege 2013

 

 

Case 4:18-cv-04517 Document 1-1 Filed in TXSD on 11/29/18 Page 3 of 3

l

WAPZ

581

 

 

Borrower’s Nome toieaee print} ' RAMJREZ> TWA ' Sociai Secor§ty diameter 1

   
   
 
 

Section E: Bnrrotver Understandin-s, Certiiieaiions, end Aulhorizatinns

22. iunderstand that

A. My Direot Consoiidaticn tan witt to the extent used to day ottioarrs dental have selected for oonsotidation, count against the epp§§cabie aggregate §oan Brnits under the Act, The
term “tne Act" is defined under "Goveming i.at\"" on page it oft?iis Noto. _ .

B. Tne mont otmy Direot Consoildetion Loan is die sum otero detainees of my outstanding eligible roads that l nave dodson to oonsoiidete lily contending oatmoe on each loan
to ne consolidated includ$ donald principa, unpaid mead interest. and tate charges as defined by tederai regulations and as certified ny each trotder. Cotiec§on costs may
aioo tie included For o Dt`rect man Program or traded ¥anriiy Edur:ation i_oan §F¥EL} Program loan that is in default the U.'S. Departmento§ Education (Et}) drafts cottech
costa that may tie included in tire oaz‘oti odances et lite ioans to a maximum ot tS.S person oi the outstanding principal and intem §-'or any other detained iedere§ education
§oans. ali collection mate diet are owed may be inducted in tire detroit balances ot tire loans.

C. ES witt provide me with information about ttte'lnans end payoff amounts tim ED verified with tire holders of my loans voters die actual oayofts occur. ii l do not want to
consolidate any ot tire ioans diet E§§ ties verified §rntret notify EO before tire loans are paid ed ' ‘

D. ii the amount ED sands to my holders is more titan tire amount needed to gray off die betoan of tire selected ioans, the holders will refund tire excess le ED and it witt ne
applied against tire contending oatence of my Direct Censo!‘rdation Loorr. it tire ancient diet Et} sands to my holders rs rees than the amount needed to day off due bownes ot
lite team sdecmd §or consotidatiort. ED witt include lite remaining amount in my Direct Cor'.soiidation t_oan, _

. Unlese torn consoirdaling a delinquent I-'edetai Consolidalion tenn inst die tender has submitted to die guaranty agency tor detautt aversion or a defended Federat
Consoiidalion t_m or, attentive duty t, 2508, iam consolidating a Federot Consol'tdotion won into the Dr`rect tenn Progranr to dee die Pu?i°§c Se‘n`oe t.oen Forgiverress
Progreni. tinay consolidate an existing Federet Consntidetion Loao ori]irect Consoirdaiion Loeo only itt include at teast one additional eilg?ote toan in die consolidation

F, ii l am mnsoiideting a delinquent §"edera§ Consoiidetion Loen diet tire lender nas submitted to the guaranty agency for defend aversion or a defaulted Federai Consolidadon
road and iam not including anothea eligible ioan l tenor agree to repay my Direet Consoiidatibn i.oan under die income Conn'ngent Reoayment Pten on effective .toiy t. 200§.
tire tooome»Eased Repayrnent P’»an. `

23. tinder penalty ot perjury, t certify that ' _

A. tire information that l nave provided on mts Note is true. oomptete, and correct initio best ot my imowledge and belief and is made in good fail.tt,

B. t do not irene any other eppiwtion pending for a Federai Consoiidation Loan with any FF§EL Program tender ,

C_ ltd attire loans selected ind mrsoii:iation trade need need to nnarroe my education or the education of my dependent enrdent\‘s}.

§t.

iib

 

 

{"l'!

Jtli of tire loans seiected tor oonsotrdation'ate in a grace period or in sepay‘ment{§et:tuding ioansin deterred oriort:eatanr:e}.

t}nless iam oonsoiio`atiog a delinquent Fodezal Consc!idation E.oan that tire tender tree sonrniited to too guaranty agency for detain aversion or a defaulted Federal
Consolidation tom oil attractive Juiy tv E‘GGB, i am consolidating one or more FFEL ?rogrenrioens into tire Direot Loan Program to use the Puotit: Seotoe Loen Fongiveness .
Prograrn, it none ut die loans l am constituteder is aDirecr i_oen Program load time sought end been unable to coram a i=ederai Conoondation loan irom a FFE£. Progren'r
landon or l have been unable to obtain a ?ede'§ Odnsutidal§on Loan with inoorrie»sensitive repayment terms or, attentive Joty ‘l, 2009, incomet)oood repayth terms that are
acceptable to me. _ _

t‘-`, lt t owe ed overpayment on a i-'edexat Pt_erlrins Loan, Federat?elt Grent. federal Supplenlentai Edecetional Op_oortnnity Graot, ftcadeniic Cornpetiu`ueneoe G¢ant (ACG}.
wauonat Scienr:e or elementach moss to Retain Taient QSMART“; &ar“rt. or i_everaging Educationat Assistanoe Rernierei'tip Grent, i have made seth orangonent,s with
ina holder to repay tire amount owed ' ` ' ' ‘

*3_ ii i am in deiautt on any inert i am consolidatan texcept aa provided above in item 22.F.), § trade either made a satisvotory repayment ane:rgernentwit`n die holder oitnat
defaulted ioan_ or l mill rean my Gr'rect Consoiidatton t.oen under tire broome contingent repapnern plan oa', effective duly t, 2009, dee incomewa Reoayrnent F’tanv

ii tt l have bean oonvit:ted oE, or pled nolo conranri~o'eor guilty to, a crime involving trend in obtaining federal student aid funds under Trt§e iv ot ore i~tigher Edunation net of 3955.
as amended line Ar.t}, § have onmpteted the repayment otmoae limits to EB‘ or to die ioaa wider in tire ease dial tide tv iederai student loan

24. l make tire following audiorizetions: ' ‘

A. t authorize ED to contact the noiders attire hans aeiec&d for oon505dation to deterrrdne the eligibliuy of the toens` for consolidation and the owoi‘i`arnounts. ifurttret‘ audiorize n
release to £S or its agent of any information required to corisoiidate my education loans in avoidance vdlh the oct _

B. l authorize Er'.l to issue tire proceeds ot my Direct Coneonrlation Loan to die holders of tire selected loans to pay ott tire debra

C. t authorize Ei.`t to investigate my orediireeord and report irdonnaiion about my loan status to persons and organizations permitted by law to receive that information

D. tauthon‘ze roy soliootts§ end ED ro release iido'mation about dry Diract Consotidelion team initio retefenees on the loan and to mernoer's otmy immediate family1 unless t

srs-omit written dii'er:tioro odten'rise.

  
 

 

E, i authorize my sdiooi(s]_ ED§ erdteir agents tonerify roy sociei security number wil?r the Sooiat Sectuity Administratton ’;SSA; end, it tire numbered my roan record is incorrect
then l authorize S$A ed disclose my correct oo.:iat security number to these pardee '_ .
-to be comieted and si ned h the borrower.

 
  
  

  

   

  

Sectlon ?-°: Promisso trials continued on - died
2§. Promise to Pay:

t promise to pay to tne usi department of Eduoetion tW_} ali sums disbursed under tire terms criteria louie to pay ott roy oriorioan oniigations, pins inherent end other charges and
tees that may become due as provided in wis Note. if l do not make paymenie nn this Note otten due, t '\_vil! also pay reesmabie collection oosts, induan out not imited to
attorneys feed oourt costa and other teas. `_

lt §§ accepts roy application tmdetsiand that EB will on my trenetf send funds to the holders attire loans ’drat t warn to consolidate topay off those ioarrs. tfdrriier understand that
die anth ot my D'rreci Consooda§on tone witt outset me sum ot too amounts that die holders of tr;e loans verified eo trio payne eeiencas _on the loans selected for consoidarion,
My signature on this Note serves as my aud\orizatidn to pay off the bownes of die loans selected for coordination as provided ny rne holders of lite loans

T`ne eeyott amount may be greater then or iess titan the estimated total balance t have indicated in Section Ct. Frrrttrer,l understand that danycoiieoooo costs are cured on the
teams detected lot oonsoiidaiion. these costs may ne added to the prino'pai balance et my Di:ect Consoiidation Loan.

twii not sign this iitrte before reading die entire iiote, even it l am told not to read it. l arn entitled tears exact copy ot this Note and die Bon‘ower‘s Rignts end Raepnnsmmties

 

Statement lvly signature certilies that t noia read, understand and agreeto the terms and institutions ot this Note, including tire Bonower Understandings, Certiticalions, and `
authorization in Secdr.)n &, and the Borrower‘s Rignts and Responsi“oiiltiee Stetement. .

 

rurroeeernnonnrrnisisei,o rnnrt__® " . _ .~
26 Borrower’s Signature ' q)g s ¢___ M_“_~`\ F"`"Tgfiatl’.s_§ate {deM} 1 15“&§'20;0
'==:;:»'"’ j §;Bt!§~" §§ i?\i`r:?§-..`

 

 

So§mlt nagost 2 géj ky § ij w if _ - _
Pageaor’a'ijf MAR j 5 2ng " 1 `

 

. ~W”.”--M.~W“.t…

